DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 04/07/2020. Claims 1-27 are pending in the instant application. Claims 1, 10 and 19 are independent. An Office Action on the merits follows here below.
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/255573, filed 01/23/2019 and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application is being examined as a continuation.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2020 and 08/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to logic to” in claims 1-9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 18, 19 and 27 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Montgomery (US 20160358145 A1).

Regarding Claim 1: Montgomery discloses a system for linking subjects in an area of real space with user accounts (Refer to para [005]; “Systems, devices, and methods are provided for frictionless self-checkout for consumers in retail establishments.”) the user accounts being linked with client applications executable on mobile computing devices (Refer to Figure 1C and para [044 and 045]; “As shown, a plurality of end user devices 120, 130 can also be coupled to the network and can include, for example: user mobile devices such as phones, tablets, phablets, handheld video game consoles, media players, laptops; wearable devices such as smartwatches, smart bracelets, smart glasses or others; and user devices such as desktop devices or other devices with computing capability and network interfaces and operable to communicatively couple with network 110.”) comprising: a processing system configured to receive a plurality of sequences of images of (Refer to para [053]; “Processing center 208 can include servers, databases and can be automated or semi-automated with human oversight capabilities using monitors. Processing center 208 can run one or more image recognition software programs and check images against an image database to determine whether the image represents a product which is represented by data stored in the database.”) corresponding fields of view in the real space (Refer to para [051]; “If downloaded at home or other remote location, the consumer can load a self-checkout application either at their location or in a retail store in step 250 on user mobile device 202, by selecting an application icon on a user interface of the user mobile device, using a fingerprint identification, inputting a keystroke identifier or other authentication process.”) the processing system including logic to determine locations of identified subjects represented in the images (Refer to para [048]; “Wireless interfaces 176, 178 can be used to send signals for retailers to track movement of consumers through the store in order to analyze consumer flow paths or movements through the store as well as to communicate with networks such as the Internet or in-store networks maintaining local databases of current inventory in non-transitory computer readable storage media.”) logic to match the identified subjects with user accounts by identifying locations of mobile devices executing client applications in the area 

Regarding Claim 9: Montgomery discloses log data structures including a list of inventory items for the identified subjects (Refer to para [063]; “Additionally, a consumer can apply coupons by capturing an image of them or selecting them from a list stored in a database. A "Repeat item" button can allow a consumer to increase a quantity of an item without having to capture additional images of the item.”) the processing system including logic to associate the log data structure for the matched identified subject to the user account for the identified subject (Refer to para [050 and 051]; “In practice, a consumer can enter a store and conveniently located nearby or in other strategic locations and select a standalone retail device to use while in the store, such as standalone retail device 160 of FIG. 1A and including at least some of the plurality of components depicted in standalone retail device diagram 161 of FIG. 1D as would be known to provide operable functionality. In some embodiments the consumer may be required to swipe a credit card at a terminal in order to use the device, in order to protect from theft or damage to the device. The consumer can then use the device to scan items, look up items, view advertisements, call for assistance, and perform other functions before 

Regarding Claim 10: Montgomery discloses a method of linking subjects in an area of real space with user accounts (Refer to para [005]; “Systems, devices, and methods are provided for frictionless self-checkout for consumers in retail establishments.”) the user accounts being linked with client applications executable on mobile computing devices (Refer to Figure 1C and para [044 and 045]; “As shown, a plurality of end user devices 120, 130 can also be coupled to the network and can include, for example: user mobile devices such as phones, tablets, phablets, handheld video game consoles, media players, laptops; wearable devices such as smartwatches, smart bracelets, smart glasses or others; and user devices such as desktop devices or other devices with computing capability and network interfaces and operable to communicatively couple with network 110.”) the method including: receiving a plurality of sequences of images (Refer to para [053]; “Processing center 208 can include servers, databases and can be automated or semi-automated with human oversight capabilities using monitors. Processing center 208 can run one or more image recognition software programs and check images against an image database to determine whether the image represents a product which is represented by data stored in the database.”) of corresponding fields of view in the real space (Refer to para [051]; “If downloaded at home or other remote location, the consumer can load a self-checkout application either at their location or in a retail store in step 250 on user mobile device 202, by selecting an application icon on a user interface of the user mobile device, using a fingerprint identification, inputting a keystroke identifier or other authentication process.”) determining locations of identified subjects represented in the sequences of images (Refer to para [048]; “Wireless interfaces 176, 178 can be used to send signals for retailers to track movement of consumers through the store in order to analyze consumer flow paths or movements through the store as well as to communicate with networks such as the Internet or in-store networks 

Regarding Claim 18: Montgomery discloses associating a log data structure that comprises a list of inventory items (Refer to para [063]; “Additionally, a consumer can apply coupons by capturing an image of them or selecting them from a list stored in a database. A "Repeat item" button can allow a consumer to increase a quantity of an item without having to capture additional images of the item.”) for the matched identified subject to the user account for the identified subject (Refer to para [050 and 051]; “In practice, a consumer can enter a store and conveniently located nearby or in other strategic locations and select a standalone retail device to use while in the store, such as standalone retail device 160 of FIG. 1A and including at least some of the plurality of components depicted in standalone retail device diagram 161 of FIG. 1D as would be known to provide operable functionality. In some embodiments the consumer may be required to swipe a credit card at a terminal in order to use the device, in order to protect from theft or damage to the device. The consumer can then use the 

Regarding Claim 19: Montgomery discloses a non-transitory computer readable storage medium impressed with computer program instructions (Refer to para [045 and 053]; “As shown in the example embodiment, network setup diagram 100 of can include multiple servers 140, 150 which can include applications distributed on one or more physical servers, each having one or more processors, memory banks, operating systems, input/output interfaces, power supplies, network interfaces, and other components and modules implemented in hardware, software or combinations thereof as are known in the art.”) to link subjects in an area of real space with user accounts (Refer to para [005]; “Systems, devices, and methods are provided for frictionless self-checkout for consumers in retail establishments.”)  the user accounts being linked with client applications executable on mobile computing devices (Refer to Figure 1C and para [044 and 045]; “As shown, a plurality of end user devices 120, 130 can also be coupled to the network and can include, for example: user mobile devices such as phones, tablets, phablets, handheld video game consoles, media players, laptops; wearable devices such as smartwatches, smart bracelets, smart glasses or others; and user devices such as desktop devices or other devices with computing capability and network interfaces and operable to communicatively couple with network 110.”) the instructions, when executed on a processor (Refer to para [047]; “In many embodiments user devices are touch screen devices such as smart phones, phablets or tablets which have at least one processor, network interface, camera, power source, memory, speaker, microphone, input/output interfaces, operating systems and other typical components and functionality implemented and coupled to create a functional device, as is known in the art.”) implement a method comprising: receiving a plurality of 

Regarding Claim 27: Montgomery discloses associating a log data structure that comprises a list of inventory items (Refer to para [063]; “Additionally, a consumer can apply coupons by capturing an .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 20160358145 A1) in combination with Nader (US 20100283860 A1).

Regarding Claim 2: Montgomery discloses all the claimed elements as rejected above. Montgomery does not expressly disclose calculating accelerometer data.

Nader teaches a portable electronic apparatus of having more than one display area. Nader also relates to a method of controlling a user interface of such a portable electronic apparatus.

More specifically, the electronic apparatus of Nader is capable to transmit accelerometer data to the processing system (Refer to para [084]; “In FIG. 1, a portable electronic apparatus in the form of a mobile terminal 100 is part of a cellular telecommunications system. A user 1 of the mobile terminal 100 may use different telecommunications services, such as voice calls, Internet browsing, video calls, data calls, facsimile transmissions, still image transmissions, video transmissions, electronic messaging, and e-commerce. These described telecommunication services are however not central within the context of the present invention; there are no limitations to any particular set of services in this respect.”) and the logic to match the identified subjects with user accounts uses the 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Montgomery by adding a processor for calculating accelerometer data as rejected above by Nader.

The suggestion/motivation for combining the teachings of Montgomery and Nader would have been in order to improve the user interface from one currently active display area to another one which is to become active. As an optional extension of this conceptual idea, the present inventor has further realized that image capturing and processing devices, for instance in the form of camera(s) in combination with an image processor having face detection functionality also known as such, may be used to enhance the accuracy of the selective control of the different display areas. (at para [009], Nader).



Regarding Claim 11: Montgomery discloses all the claimed elements as rejected above. Montgomery does not expressly disclose calculating accelerometer data.

Nader teaches a portable electronic apparatus of having more than one display area. Nader also relates to a method of controlling a user interface of such a portable electronic apparatus.

More specifically, the electronic apparatus of Nader is capable to transmit accelerometer data to the processing system (Refer to para [084]; “In FIG. 1, a portable electronic apparatus in the form of a mobile terminal 100 is part of a cellular telecommunications system. A user 1 of the mobile terminal 100 may use different telecommunications services, such as voice calls, Internet browsing, video calls, data calls, facsimile transmissions, still image transmissions, video transmissions, electronic messaging, and e-commerce. These described telecommunication services are however not central within the context of the present invention; there are no limitations to any particular set of services in this respect.”) and matching the identified subjects with user accounts further includes using the accelerometer data transmitted from the mobile computing devices (Refer to para [100 and 101]; “Typically but optionally, the apparatus also includes one or more interfaces for short-range supplemental data communication, such as a Bluetooth interface, an IrDA (infrared) interface or a wireless LAN (WLAN) interface. The orientation sensor 310 may, as already indicated, be implemented as a tilt sensor or accelerometer. As such, accelerometers are commonly available in several types, operating in one, two or three dimensions (one-axis, two-axis and three-axis 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Montgomery by adding a processor for calculating accelerometer data as rejected above by Nader.

The suggestion/motivation for combining the teachings of Montgomery and Nader would have been in order to improve the user interface from one currently active display area to another one which is to become active. As an optional extension of this conceptual idea, the present inventor has further realized that image capturing and processing devices, for instance in the form of camera(s) in combination with an image processor having face detection functionality also known as such, may be used to enhance the accuracy of the selective control of the different display areas. (at para [009], Nader).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Montgomery and Nader in order to obtain the specified claimed elements of Claim 11. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 20: Montgomery discloses all the claimed elements as rejected above. Montgomery does not expressly disclose calculating accelerometer data.

Nader teaches a portable electronic apparatus of having more than one display area. Nader also relates to a method of controlling a user interface of such a portable electronic apparatus.

More specifically, the electronic apparatus of Nader is capable to match the identified subjects with user accounts (Refer to para [084]; “In FIG. 1, a portable electronic apparatus in the form of a mobile terminal 100 is part of a cellular telecommunications system. A user 1 of the mobile terminal 100 may use different telecommunications services, such as voice calls, Internet browsing, video calls, data calls, facsimile transmissions, still image transmissions, video transmissions, electronic messaging, and e-commerce. These described telecommunication services are however not central within the context of the present invention; there are no limitations to any particular set of services in this respect.”) further includes using accelerometer data transmitted from the mobile computing devices  (Refer to para [100 and 101]; “Typically but optionally, the apparatus also includes one or more interfaces for short-range supplemental data communication, such as a Bluetooth interface, an IrDA (infrared) interface or a wireless LAN (WLAN) interface. The orientation sensor 310 may, as already indicated, be implemented as a tilt sensor or accelerometer. As such, accelerometers are commonly available in several types, operating in one, two or three dimensions (one-axis, two-axis and three-axis accelerometers, respectively). For instance, three-axis accelerometers suitable for portable or hand-held applications are commercially available from manufacturers like Analog Devices, Honeywell, STMicroelectronics and Freescale Semiconductor; therefore, the selection of an appropriate accelerometer when exercising the invention is believed to be well within reach for a person of ordinary skill, and no further details are believed to be required herein.”).



The suggestion/motivation for combining the teachings of Montgomery and Nader would have been in order to improve the user interface from one currently active display area to another one which is to become active. As an optional extension of this conceptual idea, the present inventor has further realized that image capturing and processing devices, for instance in the form of camera(s) in combination with an image processor having face detection functionality also known as such, may be used to enhance the accuracy of the selective control of the different display areas. (at para [009], Nader).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Montgomery and Nader in order to obtain the specified claimed elements of Claim 20. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Allowable Subject Matter
Claims 3-8, 12-17 and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhao US 20160381328 A1- Based on the collected information, the wearable application may detect whether or not a predefined gesture has happened. If such a gesture is detected 304, the wearable application 210 (in FIG. 2) may send a registration request to the server 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665